Title: From Thomas Jefferson to Craven Peyton, 12 August 1806
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Dear Sir
                            
                            Monticello. Aug. 12. 06.
                        
                        I am sorry it is not in my power to send you the 20. D. you desire. I recieved a considerable sum by post
                            yesterday, but paid away the whole of it in the course of the day & this morning, reserving only as much as would carry
                            me to Bedford. my reciepts being monthly it will not be till this time next month again that I shall be in cash.
                        In having the mill house valued it will be important that the valuers should estimate the materials only at
                            what they would be worth when taken down to work up into a new building, without obliging yourself to take it down: as I
                            believe it would be convenient for me to keep the house as a warehouse, to stow the flour from my own mill. this might be
                            under the appearance of renting it from you. Accept my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    